Title: Archibald Thweatt to Thomas Jefferson, 24 September 1817
From: Thweatt, Archibald
To: Jefferson, Thomas


                    
                        Dear Sir
                        Eppington
24 Sep: 1817
                    
                    I delayed answering yours of the 4th ult: until I had seen some of our fellow Citizens most likely to favor the important object of the communication with which you honored me, and also until I had visited Petersburg.
                    Your letter, and the introduction to the subscription paper, presented the case with so much perspicuity and force, that I could not well avoid taking the liberty (for which I trust you will excuse me) of publishing both in the Petersburg Republican: the editor of that paper and several of my friends promised to use their efforts to procure subscribers; but they could not say, the prospect of success was encouraging.—Contributions to relieve distresses growing out of the late war—the burning of Petersburg—and for various purposes, have, in this part of the Country, made an impression rather unfavorable to subscription papers, let the objects be ever so great and praise worthy. In Petersburg they have an academy: and tell me that they cannot get funds sufficient for its support on proper principles; in the counties about the towns the Citizens complain, that it is difficult to raise means for the maintenance of private schools for children when so young, that their parents cannot part with them to go to a more distant seminary.—
                    Yet subscribers to Banks, theaters, jocky clubs, and churches are easily found.—Have you ever thought of a Lottery?—
                    We were premature in taking off the war taxes of the State. The people would not have objected to their continuance for one or two years longer. This would have yielded a surplus fund of from $3 to $600,000 which could have been applied to  Literary establishments, and other public uses.—on the return of peace a flood of prosperity bursted in upon us, and no man for one or two years would have thought his taxes too high.—You will hear again from me in due time.    Be pleased to accept my best wishes and affectionate regards
                    Archibald Thweatt.
                